Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on 17 November 2021.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  No such limitations remain.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Based on the amended claims, Examiner now understands that claim 1 is meant to include the explicitly claimed evaporation source mechanism and the implicitly claimed thermal evaporative source coating system, wherein the thermal evaporative coating system includes, at least, a vacuum chamber and a sealing surface that allows for the claimed “operational mating” between the explicitly claimed evaporation source mechanism and the implicitly claimed thermal evaporative coating system.  See, e.g., MPEP 211.02

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Any claim not specifically mentioned is rejected based on its dependency.
Regarding claim 1:  lines 18-23 recite new limitations that appear to be contradictory.  In particular, Examiner notes that that these claims recite “in the second evaporative configuration…the first deposition area is operationally mated to the sealing surface of the vacuum chamber of the thermal evaporative coating system” and also states “while the first deposition area is available for loading with another set of the one or more sources”.  In order to expedite examination, Examiner has assumed that the phrase “the first deposition area” in line 18 is misplaced and has examined accordingly.
Additionally, with respect to claim 1, in each instance of line 12 and line 13, it has been assumed that “first set” and “one or more sources” have each been meant to refer to “the first set of one or more sources”.  
Additionally, with respect to claim 1, line 18 and line 20 and line 21, it has been assumed that “the second set” and “one or more sources” is meant to refer to “the second set of one or more sources”.  
Additionally, with respect to claim 1, line 21, it has been assumed that “the one or more sources” is meant to refer to “the second set of one or more sources”.  
With respect to claim 3, it is unclear how the rotatable housing may have a stationary portion having a pair of arms extending therefrom to the surface of the housing.  In the instant case, Examiner is unable to interpret this limitation.
Additionally, with respect to claim 24, it has been assumed that “the wall” is meant to refer to “the wall portion”.  
In all instances, clarification and/or correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 21-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0111342 to Choquette et al. in view of U.S. Patent No. 5,292,419 to Moses et al. in view of U.S. Patent No. 3,616,451 to Gallez and/or U.S. Patent No. 6,113,752 to Hollstein.
Choquette et al. disclose a vacuum chamber (14) having a sealing surface (60) and comprising a door (22 or 24) disposable in an unsealed, open disposition or a sealed, vacuum-maintaining disposition and at least one wall portion/housing (20) disposable in an unsealed non-vaporative configuration disposition and or a sealed vaporative configuration disposition, wherein the at least one wall portion has a vaporative configuration inner side and an opposing, non-vaporative configuration outer side.
However, Choquette et al. fail to disclose the inner and outer sides respectively include inner side and outer side deposition areas, wherein in the unsealed non-vaporative configuration disposition the at least one wall portion is rotatable such that the vaporative configuration inner side and the opposing, non-vaporative configuration outer side are interchangeable with respect to the sealing surface of the chamber.
Moses et al. discloses a similar coating system substantially as claimed and comprising:  a chamber (1), which appears to be a vacuum chamber (see, e.g., column 1, rows 3-17 and claim 4), having a sealing surface (surface of 8 contacting 11) disposable in an unsealed open disposition or a sealed, vacuum-maintaining closed disposition and at least one wall portion (3, 6 and associated cathode structures) disposable in an unsealed non-4Attorney Docket: K&R: 601P013Adeposition configuration disposition or a sealed deposition configuration disposition, wherein the at least one wall portion has an deposition  configuration inner side (e.g. around 2) and an opposing, non-deposition configuration outer side (e.g. around 7), further wherein the inner and outer sides respectively include inner side (2) and outer side (7) deposition areas, wherein in the unsealed non-deposition configuration disposition the at least one wall portion is rotatable such that the deposition configuration inner side and the opposing, non-deposition configuration outer side are interchangeable (using 34-39) with respect to the sealing surface of the vacuum chamber for the purpose of replacing a consumed target (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided interchangeable deposition configurations in Choquette et al. in order to replace a consumed target as taught by Moses et al.  
Neither Choquette et al. or Moses et al. thermal evaporation deposition and/or evaporation deposition.  However, the disclosed sputtering of these prior art references is known to be a common type of deposition that has characteristics that are applicable, interchangeable and adaptable to apparatus intended to perform thermal evaporation deposition and/or evaporation deposition.
For, example, both Gallez (see, e.g., column 1, rows 7-10) and Hollstein (see, e.g., abstract) teach that interchangeability of sources for thermal evaporation and sputtering in a deposition apparatus.
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have interchanged a sputter source for a evaporation source or thermal evaporation sources in modified Choquette as is known in the art.
Examiner also notes that the courts have ruled that the test for obviousness is not whether the
features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 22, the modified system of Choquette et al. may further comprise a deposition/evaporative source port (not numbered, but communicating port necessarily provided in order to perform deposition) in the sealing surface of the vacuum chamber, wherein in the sealed deposition/evaporative configuration disposition, the inner side deposition area is operatively engaged with the deposition/evaporative source port.  
With respect to claim 24, in an alternative embodiment, Moses et al. teach that the at least one wall portion may have a configuration wherein the at least one rotatable wall portion is hingedly connected (at 125 and 134) to the vacuum chamber so as to dispose the at least one wall portion in one of the unsealed non-deposition configuration disposition and the sealed deposition configuration disposition.   Examiner also notes that the courts have ruled that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
 
With respect to claim 25, in modified Choquette et al., the inner side and outer side deposition areas are configured to respectively contain one or more deposition source materials, wherein a (thermal) evaporative source could alternatively be used based on the teachings of Gallez et al. and Hollstein.
Assuming the interpretation above is correct with respect to the 112b rejections of claim 1, modified Choquette renders claims 1-2 claim obvious as well, since in addition to the features addressed above with respect to the prior art, Hollstein at least discloses a plurality of sources in a first deposition area.  Additionally, it is noted that the courts have ruled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
With respect to claims 6-7, these features regarding characteristics of a deposition source are addressed at least by Gallez.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over in modified Choquette et al. as applied to claims 1-2, 6-7, 21-22 and 24-25 above and further in view of U.S. Patent No. 4,556,471 to Bergman et al.
Modified Choquette et al. disclose the system substantially as claimed and as described above.
However, Choquette et al. fail to disclose the system further comprising one or more electrical contacts on the sealing surface of the vacuum chamber, wherein the one or more electrical contacts are configured to provide power to the inner side deposition area in the evaporative configuration.  
Bergman et al. disclose the provision of one or more electrical contacts (12 and 18) as part of a coating system on a sealing surface of a vacuum chamber for the purpose of providing power to a deposition area in an evaporative configuration (see, e.g., column 10, row  49-column 11, row 42).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided one or more electrical contacts as part of the modified coating system Choquette et al. in order to provide power to a deposition area in an evaporative configuration as taught by Bergman et al.

Response to Arguments
Applicant's arguments, remarks and amendments filed 17 November 2022 have been fully considered.  However, either they are moot based on the modified rejections presented above or they are not persuasive.
As detailed above, claim 1 and its dependents as amended are now considered to be inclusive of the thermal evaporative coating system as presented in the preamble of the claim and as referred to throughout the body of the claims.  
Nevertheless, Examiner does still note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As an additional note, Examiner did not (and does not) intend to suggest and does not wish for the invention to be claimed apparatus to be recited as a method.  Rather, Examiner wanted to make it clear on the record how Examiner was interpreting the features and scope of the claimed inventions.  With respect to claim 1, previously, features of the thermal evaporative coating system were not recited in a way that appeared to clearly set forth the scope of the invention to which Applicant appeared to believe they are entitled.    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5324552 discloses a rotatable thermal evaporative housing  and JP 2008/121104 and USP Pub. 2005/0241585 disclose alternative deposition from a plurality of thermal evaporative sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716